Citation Nr: 0838687	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
left knee disability.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a low back 
disability, currently rated as 40 percent disabling.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
disability rating for the veteran's low back disability from 
20 to 40 percent disabling, effective January 8, 2002, and 
denied his claims for service connection for a right knee 
disability, to include as secondary to his service-connected 
left knee disability, and his claim for a rating in excess of 
20 percent for his left knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA has a duty to notify the veteran of what information or 
evidence is necessary to substantiate the claim; what subset 
of the necessary information or evidence, if any, the 
claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain; and a general notification that the claimant may 
submit any other evidence he has in his possession that may 
be relevant to the claims.  38 U.S.C.A. § 5103 (West 2002); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with notice letters in February 2004, June 2004, May 
2008, and June 2008.  These notice letters did not 
specifically notify the veteran that he should provide 
evidence of the effect that worsening disabilities had on his 
employment and daily life (such as a specific measure or 
test).  The letter also did not notify the veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the of the symptoms of the condition for which the 
disability compensation is being sought, including their 
severity and duration, and their impact on employment and 
daily life.  Thus, on remand the RO should provide corrective 
notice.  

Next, private treatment records are outstanding.  In March 
2004, the veteran authorized the release of records 
pertaining to treatment of his back and knee disabilities 
from the Baptist Hospital in Montgomery, Alabama.  It does 
not appear, however, the records were requested following the 
receipt of the veteran's authorization. Accordingly, on 
remand, a request for those records must be made.  As the 
veteran's authorization for the release of those records has 
expired, it should be explained to the veteran that his 
reauthorization of the release of these records is necessary 
before the records may be obtained.

Additionally, in correspondence received from the veteran in 
August 2008, he reported that he had undergone surgery on his 
right knee at Cooper Green Hospital.  As the records 
associated with this surgery have not yet been requested, and 
because VA is on notice that there are additional records 
that may be applicable to the appellant's claim for service 
connection for his right knee disability, those records 
should be obtained.  

Next, VA records are also outstanding.  In the same 
correspondence received from the veteran in August 2008, he 
stated that he had received additional treatment for his back 
and knee disabilities at the VA Medical Center (VAMC) in 
Montgomery, Alabama.  A review of the claims file reflects 
that VA treatment records dated from January 2001 to January 
2002, from July 2003 to March 2005, and from October 2005 to 
the present, from both the outpatient clinic in Tuskegee and 
the VAMC in Montgomery have not been associated with the 
claims file.  Because these may include records that are 
pertinent to the veteran's claims, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In numerous 
written statements, the veteran has alleged that his service-
connected low back and left knee disabilities have increased 
in severity since the date of the last VA examination.  The 
veteran was last afforded a VA examination in May 2007.  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
veteran's last VA examination is not necessarily stale, the 
veteran has indicated that his conditions have worsened since 
the date of the latest examination.  Because there may have 
been a significant change in the veteran's conditions, the 
Board finds that new examinations are in order.

The Board also finds that an examination and etiological 
opinion regarding the veteran's right knee is required.  The 
veteran contends that his right knee disability is the result 
of his service-connected left knee disability.  At the very 
least, he asserts that his left knee has aggravated his right 
knee.  He has not yet been provided a VA examination in 
relation to this claim.  As the veteran contends that his 
current right knee disability is related to his left knee 
disability, and it remains unclear to the Board whether the 
veteran's service-connected left knee has caused or 
aggravated his right knee disability, the Board finds that a 
remand for an examination and opinion is required.  38 C.F.R. 
§ 3.159(c)(2) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claims for increased ratings, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increased severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the low back 
and left knee disabilities, including all 
versions of the regulations applicable to 
the back throughout the pendency of the 
appeal.  Also advise the veteran that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  In addition, 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the 
disabilities.

2.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records dated since 
2003 from the Baptist Hospital in 
Montgomery, Alabama.  Explain to the 
veteran that his prior authorization 
for the release of those records has 
expired, and that he will need to 
reauthorize the release of those 
records in order for VA to obtain them.  
All attempts to secure those records 
must be documented in the claims 
folder.

3.  After obtaining the necessary 
authorization from the appellant, 
obtain and associate with the claims 
file private medical records from 
Cooper Green Hospital pertaining to a 
right knee surgery in 2008.  All 
attempts to secure those records must 
be documented in the claims folder.

4.  Obtain and associate with the 
claims file records from the outpatient 
clinic in Tuskegee, and the VAMC in 
Montgomery, Alabama, dated from January 
2001 to January 2002, from July 2003 to 
March 2005, and from October 2005 to 
the present.  If any of the records are 
no longer on file, request the same 
from the appropriate storage facility.  
All attempts to secure those records 
must be documented in the claims 
folder.

5.  Schedule the veteran for a joints 
examination.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should specifically opine as 
to the following question:  

Is it as likely as not (50 percent 
probability or greater) that the 
veteran's right knee disability 
was either caused or aggravated 
(permanently increased in severity 
beyond the natural progress of the 
disease) by his service-connected 
left knee disability?  The 
examiner should comment on the 
veteran's report of injury and 
swelling caused by overdependence 
on the right knee as a result of 
difficulty with the left knee.

The rationale for all opinions must be 
provided.

6.  After obtaining the above records, 
schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his low back and 
left knee disabilities.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  The 
examiner's report should include range-
of-motion findings and findings as to 
any weakness, and should set forth all 
current complaints, findings and 
diagnoses.  The report should also 
discuss the presence or absence of 
pain, as well as functional impairment.  
The examiner should specifically opine 
as to the impact the veteran's 
disabilities have on his employability.  
A rationale for all opinions must be 
provided.

7.  Then, readjudicate the claims.  If 
any action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




